DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-15 and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments, see pages 10-11, filed 5/11/2021 have been fully considered but they are not persuasive. 
Regarding Applicant’s argument (on page 9) that Kimba does not disclose scanning the element on the photolithographic mask and of the reference wafer in a common scanning process; Applicant relies upon an unnecessarily narrow interpretation of the term “common scanning process”. One of ordinary skill in the art would reasonably understand the multiple scanning steps of Kimba as part of a singular, common scanning process. Such an interpretation is reasonable since claim 16 of the immediate application deliberately utilizes this language of a “common scanning process” separate from the language of, for example, claim 1, which specifies that the first reference object is disposed on the scanning particle microscope while the scanning particle microscope determines the relative position at the element relative to the reference object. The term “common”, is therefore understood more broadly than 
Regarding claims 18 and 19; Applicant does not provide additional arguments with respect to these claims and no additional response is necessary.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 20, and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Budach et al. U.S. PGPUB No. 2015/0380210.

Regarding claim 1, Budach discloses an apparatus for determining a position of at least one element on a photolithographic mask (“investigation of samples having a large area, as for example photo masks” [0034]), the apparatus comprising: at least one scanning particle microscope 100 comprising a first reference object 800, wherein the first reference object 800 is disposed on the scanning particle microscope (“a locator structure 800 consumes only a minimum area portion of the scan region 850 and thus does not significantly disturb scanning of the sample surface 118 by the particle beam 135 of the SBM 120” [0095]) while the scanning particle microscope determines a relative position of the at least one element 830 on the photolithographic mask relative 

Regarding claim 2, Budach discloses that the first reference object 125 is attached to an output of the scanning particle microscope for at least one particle beam and configured to enable the first reference object to be imaged, at least in part, by the at least one particle beam (as illustrated in figure 2 – “the computer system 185 comprises a scanning unit 182 which scans the electron beam 135 across the sample 110 and the reference object 125” [0069]).

Regarding claim 3, Budach discloses the first reference object comprises at least three marks which span a coordinate system (the first reference object may take the form illustrated in figure 4, where each crossing point of the lattice structure 310 is a mark, and figure 4 illustrates more than three marks). 



Regarding claim 5, Budach discloses that the at least three marks have a material composition that differs from the material composition of other portions of the first reference object (“it is beneficial if the lattice 110 does not have the same material composition as the sample 110” [0088]).

Regarding claim 6, Budach discloses that the first reference object 125 is disposed within a depth of field of the at least one particle beam of the scanning particle microscope (as illustrated in figure 2).

Regarding claim 7, Budach discloses that the first reference object comprises a first number of unit cells (as illustrated in figure 4), wherein each unit cell comprises at least three marks (as illustrated in figure 4), wherein a second number of particle beams pass through the first number of unit cells, wherein the following applies to the second number: 1 < second number < first number, and wherein the following applies to the first number: first number > 10 (figure 4 illustrates plural cells of the reference object 

Regarding claim 8, Budach discloses that the first reference object comprises a film 126, on which at least three marks which span a coordinate system are disposed (paragraph [0098] describes that the pointer structure of figure 8 is a portion of the frame structure illustrated in figure 4; figure 4 illustrates that at least three pointers per cell are included in the reference object and are supported by a film formed by the frame 126).

Regarding claim 9, Budach discloses that the first reference object has at least one aperture configured to enable at least one particle beam to pass and sense the photolithographic mask (“a locator structure 800 consumes only a minimum area portion of the scan region 850 and thus does not significantly disturb scanning of the sample surface 118 by the particle beam 135 of the SBM 120” [0095]).

Regarding claim 10, Budach discloses that a scanning unit of the scanning particle microscope is embodied to scan the at least one particle beam over at least one part of the first reference object and over the element of the photolithographic mask in a common scanning process (“a locator structure 800 consumes only a minimum area portion of the scan region 850 and thus does not significantly disturb scanning of the sample surface 118 by the particle beam 135 of the SBM 120” [0095]).



Regarding claim 12, Budach discloses that the scanning particle microscope comprises an evaluation unit 185 that is embodied to determine, from a change in the first reference object, a distortion of an image recorded by the at least one particle beam of the particle beam microscope (“After scanning the scanning region 850 and determining the reference point 830 from the data of the locators 810, 820 one or several settings of the SBM 120 are changed… Due to a distortion of the beam optic 124, the particle beam 135 of the SBM 120 scans a scanning region 950, which is shifted with respect to the scanning region 850 of FIG. 8” [0096]).

Regarding claim 20, Budach discloses a computer program containing instructions which prompt a computer system 185 of an apparatus for determining a position of at least one element on a photolithographic mask (“investigation of samples having a large area, as for example photo masks” [0034]) to carry out method steps for determining the position of the at least one element 830 on the photolithographic mask, wherein the apparatus comprises: at least one scanning particle microscope comprising a first reference object 800, wherein the first reference object 800 is disposed on the scanning particle microscope while and configured to enable the scanning particle 

Regarding claim 21, Budach discloses the at least three marks have lateral dimensions ranging from 10 nm to 50 nm, and/or wherein the at least three marks have a height ranging from 10 nm to 200 nm (“Since a focused electron beam 135 typically .

Claim(s) 16, 18, and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kimba et al. U.S. PGPUB No. 2013/0056635.

Regarding claim 16, Kimba discloses a method for determining a position of at least one element on a photolithographic mask (“a sample such as a stencil mask or wafer” [0002]), the method including the steps of: at least partial scanning of the at least one element on the photolithographic mask (“A sample pattern inspection apparatus is adapted to illuminate an electron beam(s) on a sample to be inspected such as a wafer to generate electrons having information relating to a device pattern formed on the sample surface, make an image of the device pattern from the generated electrons” [0003]) and of a first reference object by at least one particle beam of a scanning particle microscope (“a reference wafer W0 for which correct XY coordinates, i.e., ideal position coordinates (x0,y0) of a plurality of reference points have been previously known, is placed on an XY-stage 10-1 of a testing apparatus” [0146]); 42Attorney Docket 30062-0093001determining a relative position of the at least one element on the photolithographic mask relative to the first reference object from the scan data (“a laser interferometer 10-4 measures the position coordinates, i.e., measuring position coordinates (x,y) of a plurality of reference points on the wafer… Then, the CPU 10-2 calculates the difference: Δx=x0-x Δy=y0-y 0,y0) of the reference point and the measuring position coordinates (x,y), and stores the position error (Δx, Δy) in the storage device 10-5 in correspondence to the measuring position coordinates (x,y)” [0146-0147]); and determining a distance between the first reference object and a second reference object by use of a distance measuring device 10-4 ([0147]), wherein there is a relationship between the second reference object and the photolithographic mask (since the photolithographic mask is a second reference object for which the positional relationship to the first reference wafer is determined). Kimba discloses that the at least partial scanning of the at least one element on the photolithographic mask and of at least one part of the first reference object is implemented in a common scanning process (since both the mask and the reference object are scanned by the same device using the same scanning mechanisms).

Regarding claim 18, Kimba discloses determining the position of the at least one element on the photolithographic mask from the distance between the first and second reference objects and the relative position determined in step b ([0146-0147] since the second reference object is the photolithographic mask).

Regarding claim 19, Kimba discloses that determining the relative position in step b. comprises: determining a change in position of the at least one particle beam relative to the photolithographic mask during the at least partial scanning of the at least one element on the photolithographic mask (“a laser interferometer 10-4 measures the position coordinates, i.e., measuring position coordinates (x,y) of a plurality of reference 0-x Δy=y0-y between the ideal position coordinates (x0,y0) of the reference point and the measuring position coordinates (x,y), and stores the position error (Δx, Δy) in the storage device 10-5 in correspondence to the measuring position coordinates (x,y)” [0146-0147]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13, 14, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Budach et al. U.S. PGPUB No. 2015/0380210 in view of Yamaguchi U.S. PGPUB No. 2011/0253892.

Regarding claim 13, Budach discloses the claimed invention except that while Budach measures the distances between points on a reference object 800 and a sample (as illustrated in figure 8), there is no explicit disclosure that the reference object reflect a light beam to an interferometer.
Yamaguchi discloses an electron microscopy apparatus including a reflective reference mark 13 that is measured by an interferometer 3 in order to position a sample 6 for imaging with an electron microscope 1. Yamaguchi additionally includes an alignment optical system 4 that irradiates both a mark on wafer 6 and a reference mark 
It would have been obvious to one possessing ordinary skill in the art before the effective filing date of the claimed invention to have modified Budach with the reflective light measurements of Yamaguchi in order to provide additional alignment detection mechanisms for ensuring that a sample is properly aligned for a desired measurement, and/or in order to replace the alignment mechanism of Budach with a similar alignment mechanism which allows for the simultaneous imaging of the sample and reference mark so as to quickly and accurately detect the position of the sample.

Regarding claim 14, Budach discloses the claimed invention except that while Budach measures the distances between points on a reference object 800 and a sample (as illustrated in figure 8), there is no explicit disclosure that the reference object reflect a light beam to an interferometer.
Yamaguchi discloses an electron microscopy apparatus including a reflective reference mark 13 that is measured by an interferometer 3 in order to position a sample 6 for imaging with an electron microscope 1. Yamaguchi additionally includes an alignment optical system 4 that irradiates both a mark on wafer 6 and a reference mark formed on the stage 2 to reflect light beams to calculate the positional relationship between these marks (see paragraph [0019]).
It would have been obvious to one possessing ordinary skill in the art before the effective filing date of the claimed invention to have modified Budach with the reflective light measurements of Yamaguchi in order to provide additional alignment detection 

Regarding claim 15, Budach discloses the claimed invention except that while Budach measures the distances between points on a reference object 800 and a sample (as illustrated in figure 8), there is no explicit disclosure that the reference object reflect a light beam to an interferometer.
Yamaguchi discloses an electron microscopy apparatus including a reflective reference mark 13 that is measured by an interferometer 3 in order to position a sample 6 for imaging with an electron microscope 1. Yamaguchi additionally includes an alignment optical system 4 that irradiates both a mark on wafer 6 and a reference mark formed on the stage 2 to reflect light beams to calculate the positional relationship between these marks (see paragraph [0019]).
It would have been obvious to one possessing ordinary skill in the art before the effective filing date of the claimed invention to have modified Budach with the reflective light measurements of Yamaguchi in order to provide additional alignment detection mechanisms for ensuring that a sample is properly aligned for a desired measurement, and/or in order to replace the alignment mechanism of Budach with a similar alignment mechanism which allows for the simultaneous imaging of the sample and reference mark so as to quickly and accurately detect the position of the sample.

Claim 13, 14, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Budach et al. U.S. PGPUB No. 2015/0380210 in view of Makinouchi et al. U.S. Patent No. 5,699,145.

Regarding claim 13, Budach discloses the claimed invention except that while Budach measures the distances between points on a reference object 800 and a sample (as illustrated in figure 8), there is no explicit disclosure that the reference object reflect a light beam to an interferometer.
Makinouchi discloses an electron microscopy apparatus for measuring the positing of a sample 5 wherein “The two laser beams LWX and LWOF are separated by an interval IL, are parallel to each other in the X direction, and respectively pass through the optical axis of the projection optical system 8 and a reference point (detection center) of the alignment device 34. On the other hand, the movable mirror 7Y has a reflection surface extending in the X direction, and is irradiated with laser beams LWY1 and LWY2 from two Y-axis interferometers 13Y1 and 13Y2” [col. 8; lines 21-35].
It would have been obvious to one possessing ordinary skill in the art before the effective filing date of the claimed invention to have modified Budach with the reflective light measurements of Makinouchi in order to provide additional alignment detection mechanisms for ensuring that a sample is properly aligned for a desired measurement, and/or in order to replace the alignment mechanism of Budach with a similar alignment mechanism which allows for the simultaneous imaging of the sample and reference mark so as to quickly and accurately detect the position of the sample.


Makinouchi discloses an electron microscopy apparatus for measuring the positing of a sample 5 wherein “The two laser beams LWX and LWOF are separated by an interval IL, are parallel to each other in the X direction, and respectively pass through the optical axis of the projection optical system 8 and a reference point (detection center) of the alignment device 34. On the other hand, the movable mirror 7Y has a reflection surface extending in the X direction, and is irradiated with laser beams LWY1 and LWY2 from two Y-axis interferometers 13Y1 and 13Y2” [col. 8; lines 21-35].
It would have been obvious to one possessing ordinary skill in the art before the effective filing date of the claimed invention to have modified Budach with the reflective light measurements of Makinouchi in order to provide additional alignment detection mechanisms for ensuring that a sample is properly aligned for a desired measurement, and/or in order to replace the alignment mechanism of Budach with a similar alignment mechanism which allows for the simultaneous imaging of the sample and reference mark so as to quickly and accurately detect the position of the sample.

Regarding claim 15, Budach discloses the claimed invention except that while Budach measures the distances between points on a reference object 800 and a sample (as illustrated in figure 8), there is no explicit disclosure that the reference object reflect a light beam to an interferometer.
OF are separated by an interval IL, are parallel to each other in the X direction, and respectively pass through the optical axis of the projection optical system 8 and a reference point (detection center) of the alignment device 34. On the other hand, the movable mirror 7Y has a reflection surface extending in the X direction, and is irradiated with laser beams LWY1 and LWY2 from two Y-axis interferometers 13Y1 and 13Y2” [col. 8; lines 21-35].
It would have been obvious to one possessing ordinary skill in the art before the effective filing date of the claimed invention to have modified Budach with the reflective light measurements of Makinouchi in order to provide additional alignment detection mechanisms for ensuring that a sample is properly aligned for a desired measurement, and/or in order to replace the alignment mechanism of Budach with a similar alignment mechanism which allows for the simultaneous imaging of the sample and reference mark so as to quickly and accurately detect the position of the sample.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON L MCCORMACK whose telephone number is (571)270-1489.  The examiner can normally be reached on M-Th 7:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/JASON L MCCORMACK/Examiner, Art Unit 2881